DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 1, the claim limitation “a sealing means…to maintain airtightness between the inner space and injection needle-receiving portion” has been interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for “the inner space” in line 8. It is unclear if “the inner space” and “an internal space” introduced in line 3 are the same space, or if the outer cap has both an “inner space” and an “internal space”. For examination purposes,  “the inner space” has been interpreted to be the same space as “an internal space”. 
Regarding claim 3, the claim limitation “the hermetic contact end is formed with a thin flesh portion…having a thickness smaller than that of the hermetic contact end” in lines 2-3 renders the claim indefinite. The definition of “a thin flesh portion” is unclear, and it is unclear how the “thin flesh portion” is both part of the hermetic contact end and thinner than the hermetic contact end.  Based on the specification and figures, “a thin flesh portion” has been interpreted as a portion of the hermetic contact end thinner than a portion of the hermetic contact end in contact with the liquid medicine-injecting device. I 
Regarding claim 8, there is insufficient antecedent basis for “the one-way valve means” in line 3. 
Regarding claim 9, there is insufficient antecedent basis for “the one-way valve means” in line 2. 
Claims 2 and 4-7 are rejected for being dependent on at least rejected claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aneas (US 2014/0096862).
Regarding claim 1, Aneas teaches an outer cap (single-component base 10) of a liquid medicine-injecting device (syringe 210 with subassembly 60), the outer cap comprising a suction needle (hollow punch 28) for sucking a liquid medicine and a cap hub (see annotated Figure 3 below) hermetically coupled to the liquid medicine-injecting device (Figure 2; [0057]), the outer cap having an internal space (volume V28) extending from the suction needle to the cap hub (Figure 2), wherein the internal space is formed with an injection needle-receiving portion (volume V40) for receiving an injection needle (needle 62) when the liquid medicine-injecting device is assembled (Figure 2); and wherein a sealing means (sealing sleeve 40) configured to be in contact with a peripheral surface of the liquid medicine-injecting device (outer surface of needle 62) so as to maintain airtightness between the inner space (volume V28) and the injection needle-receiving portion (volume V40) when the liquid medicine-injecting device is assembled (“the elastic and sealed bearing of the sleeve 40 around the needle 62 guarantees that the contents of the bottle 110 will not leak into the volume V40, below the inlet (bore 26) of the injection needle-receiving portion (Figure 3).

Regarding claim 2, Aneas teaches the outer cap of the liquid medicine-injecting device of Claim 1, wherein the sealing means is an hermetic contact end (portion 46 of sealing sleeve 40) integrally extending from an inner wall (wall forming bore 26) of the outer cap (Figure 3) and having a section (portion 46) to be brought into contact with the peripheral surface of the liquid medicine-injecting device (Figures 2 and 3).

Regarding claim 3, Aneas teaches the outer cap of the liquid medicine-injecting device of Claim 2, wherein the hermetic contact end is formed with a thin flesh portion (cylindrical portion 44) opposite to the inner wall of the outer cap (Figure 2) and having a thickness smaller than that of the hermetic contact end (portion 46) so that the hermetic contact end may be brought into contact with the peripheral surface of the liquid medicine-injecting device by means of resilient flexibility (Figures 2 and 3).

Regarding claim 4, Aneas teaches the outer cap of the liquid medicine-injecting device of Claim 3, wherein an elastic hermetic member (inner surface of sealing sleeve 40) is provided on the hermetic contact end such that the elastic hermetic member is disposed between the hermetic contact end and the peripheral surface of the liquid medicine-injecting device (Figure 3).

Regarding claim 5, Aneas teaches the outer cap of the liquid medicine-injecting device of Claim 4, wherein a plurality of unidirectional inclined wings (wider portion 48 and frustroconical portion leading to smaller diameter d40; see labeled in annotated Figure 3 below)  are formed on an inner peripheral surface of the elastic hermetic member such that they are plurality of hermetic structures composed of the unidirectional inclined wings between the elastic hermetic member and the peripheral surface of the liquid medicine-injecting device (Figure 3; “the elastic and sealed bearing of the sleeve 40 around the needle 62 guarantees that the contents of the bottle 110 will not leak into the volume V40, below the portion 42” [0081]; “the sleeve 40 is compressed between the end surface 644A of the fins 644 and the bottom 642…This sealing is obtained owing to the elastically deformable nature of the sleeve 40” [0064]).

Regarding claim 6, Aneas teaches the outer cap of the liquid medicine-injecting device of Claim 1, wherein the sealing means is a ring-shaped elastic hermetic body (sealing body 40; Figure 1) provided on the inner wall of the outer cap (Figure 2) and having a section (cylindrical portion 44 and portion 46) to be brought into resilient contact with the peripheral surface of the liquid medicine-injecting device (outer surface of needle 62 and end surface 644A).

Regarding claim 7, Aneas teaches the outer cap of the liquid medicine-injecting device of Claim 6, wherein a plurality of unidirectional inclined wings (wider portion 48 and frustroconical portion leading to smaller diameter d40; see labeled in annotated Figure 3 below) are formed on an inner peripheral surface of the ring-shaped elastic hermetic body such that they are arranged to be inclined in an assembly direction of the liquid medicine-injecting device (Figure 3), thereby forming a plurality of hermetic structures composed of the unidirectional inclined wings between the ring-shaped elastic hermetic body and the peripheral surface of the liquid medicine-injecting device (Figure 3; “the elastic and sealed bearing of the sleeve 40 around the needle 62 guarantees that the contents of the bottle 110 will not leak into the volume V40, below the portion 42” [0081]; “the sleeve 40 is compressed between the end surface 644A 
    PNG
    media_image1.png
    799
    415
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (Cap hub)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Unidirectional inclined wings )]nature of the sleeve 40” [0064]).

Additionally, Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foshee et al. (USPN 8745404).
Regarding claim 1, Foshee teaches an outer cap (vial access device 102) of a liquid medicine-injecting device (syringe 101), the outer cap comprising a suction needle (spike-like vial accessing member 233) for sucking a liquid medicine and a cap hub (housing 132) hermetically coupled to the liquid medicine-injecting device (Figure 26A; [Col 14, lines 4-24], the outer cap having an internal space (within second end 193 through fluid lumen 139 and conduit 197; Figures 13A and 26A) extending from the suction needle to the cap hub, wherein the internal space is formed with an injection needle-receiving portion (internal lumen 138; Figure 13A) for receiving an injection needle when the liquid medicine-injecting device is assembled (Figure 26A); and wherein a sealing means (syringe external seal 112) configured to be in contact with a peripheral surface of the liquid medicine-injecting device so as to maintain airtightness between the inner space and the injection needle-receiving portion when the liquid medicine-injecting device is assembled is provided at an inlet of the injection needle-receiving portion (Figure 26A; “Fluid communication between the syringe and the vial bypasses the needle or dispensing means of the syringe. For example, the vial access device accommodates needle or other dispensing means of the syringe such that, within the adapter, it is sheathed and/or isolated from fluid communication between the syringe and the vial. In one aspect, fluid communication between the syringe and the vial comprises a fluid path bypass.” [Col 10, line 12]).

Regarding claim 2, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 1, wherein the sealing means is an hermetic contact end integrally extending from an inner wall of the outer cap (“Seal (112) is fully seated inside the housing of vial access device (102) in this activated configuration” [Col 14, line 6]) and having a section to be brought into contact with the peripheral surface of the liquid medicine-injecting device (Figure 26A).
thin flesh portion (deformable member 121; Figure 30A) opposite to the inner wall of the outer cap and having a thickness smaller than that of the hermetic contact end so that the hermetic contact end may be brought into contact with the peripheral surface of the liquid medicine-injecting device by means of resilient flexibility (Figure 26A).

Regarding claim 4, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 3, wherein an elastic hermetic member (center portion of seal 112; see annotated Figure 26A below) is provided on the hermetic contact end such that the elastic hermetic member is disposed between the hermetic contact end and the peripheral surface of the liquid medicine-injecting device (Figure 30A).

Regarding claim 5, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 4, wherein a plurality of unidirectional inclined wings (deformable member 121 and pre-slit access port 120; labeled in Figure 30A) are formed on an inner peripheral surface of the elastic hermetic member such that they are arranged to be inclined in an assembly direction of the liquid medicine-injecting device (Figures 25A and 30A), thereby forming a plurality of hermetic structures composed of the unidirectional inclined wings between the elastic hermetic member and the peripheral surface of the liquid medicine-injecting device (Figures 25A and 30A).

Regarding claim 6, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 1, wherein the sealing means (seal 112) is a ring-shaped elastic hermetic body (Figure 26A) provided on the inner wall of the outer cap (“Seal (112) is fully seated inside the housing of vial access device (102) in this activated configuration” [Col 14, line 6]; Figure 26A) 

Regarding claim 7, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 6, wherein a plurality of unidirectional inclined wings (deformable member 121 and pre-slit access port 120; labeled in Figure 30A) are formed on an inner peripheral surface of the ring-shaped elastic hermetic body (seal 112) such that they are arranged to be inclined in an assembly direction of the liquid medicine-injecting device (Figures 25A and 30A), thereby forming a plurality of hermetic structures composed of the unidirectional inclined wings between the ring-shaped elastic hermetic body and the peripheral surface of the liquid medicine-injecting device (Figures 25A and 30A).

Regarding claim 8, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 5, wherein a control protrusion (syringe accessing member 134) for controlling opening and closing of the one-way valve means (pre-slit access port 120) provided in the liquid medicine-injecting device is integrally and protrudingly formed on the inner wall of the outer cap (Figure 26A; “Syringe accessing member (134) pierces pre-slit access port (120) to open a fluid conduit and to allow fluid communication between the syringe (101) and vial access device interconnected conduits (197).” [Col 14, line 8]).

Regarding claim 9, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 7, wherein a control protrusion (syringe accessing member 134) for controlling opening and closing of the one-way valve means (pre-slit access port 120) provided in the liquid medicine-injecting device is integrally and protrudingly formed on the inner wall of the outer cap (Figure 26A; “Syringe accessing member (134) pierces pre-slit access port (120) to 

    PNG
    media_image3.png
    673
    336
    media_image3.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (Elastic hermetic member )]






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH J SWANSON/            Examiner, Art Unit 3783                  

/KAMI A BOSWORTH/            Primary Examiner, Art Unit 3783